Case 2:19-cr-20020-PKH Document 122               Filed 12/23/19 Page 1 of 6 PageID #: 559



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

UNITED STATES OF AMERICA

v.                                                        CASE NO.         2:19CR20020-001

MEGAN CASEY




                     DEFENDANT’S SENTENCING MEMORANDUM



       Defendant, Megan Casey (“Ms. Casey”), by and through her undersigned counsel, James

E. Moore, IV, respectfully moves this Court to grant her a downward adjustment, traditional

departure and variance from the sentencing guidelines; and in support of her Sentencing

Memorandum states as follows:

       In compliance with this Court’s Orders, we believe the time necessary for the sentencing

hearing should be approximately one half (0.5) hour.

                             THE FACTS AND PROCEDURAL BACKGROUND

       Ms. Casey is named in three-counts of a four-count indictment charging her with conspiracy

to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and possession with intent to

distribute more than 5 grams of methamphetamine filed in the Western District of Arkansas, Fort

Smith Division. On August 22, 2019, Ms. Casey appeared and a written plea agreement was

presented to the Court for review. On said date, Ms. Casey entered a plea of guilty to count three

of the indictment. The Court accepted Ms. Casey’s plea, tentatively approved the agreement and

ordered Probation to prepare a presentence investigation report (“PSR”). The initial PSR was

prepared and published by Amanda Jordan (“Ms. Jordan”) of U.S. Probation on October 21, 2019.
Case 2:19-cr-20020-PKH Document 122                  Filed 12/23/19 Page 2 of 6 PageID #: 560



Ms. Jordan then published the unchanged final PSR on November 13, 2019. Sentencing is

tentatively set for January 14, 2020.

                    DISCUSSION OF THE LAW AND ARGUMENT FOR A SPECIFIC SENTENCE

       Pursuant to the decision in United States v. Booker, 543 U.S. 220 (2005) and 18 USC §

3553(a), Matthew moves the Court to impose a sentence that is “sufficient but not greater than

necessary to comply with” the goals of sentencing set for in 18 U.S.C. § 3553(a)(2). This court

should subject Matthew’s sentence to the thorough adversarial testing contemplated by federal

sentencing procedure. United States v. Rita, 551 U.S. at 351. See also id. at 367 (Stevens, J.

concurring) (“I trust that those judges who had treated the Guidelines as virtually mandatory during

the post-Booker interregnum will now recognize that the Guidelines are truly advisory.”)

       As Booker made clear, the Court should consider all of the factors set forth in 18 U.S.C.

§3553(a) when determining sentence:

               1.       the nature of the circumstances of the offense and the history
                        and characteristics of the defendant;

               2.       the need for the sentence imposed:

                        A.     to reflect the seriousness of the offense, to promote
                               respect for the law, and to provide just punishment
                               for the offense;

                        B.     to afford adequate deterrence to criminal conduct;

                        C.     to protect the public from further crimes of the
                               defendant; and

                        D.     to provide the defendant with needed educational or
                               vocational training, medical care, or other
                               correctional treatment in the most effective manner.

               3.       the kinds of sentences available;




                                             - Page 2 of 6 -
Case 2:19-cr-20020-PKH Document 122                 Filed 12/23/19 Page 3 of 6 PageID #: 561



                4.     the applicable category of offense committed by the
                       applicable category of defendant as set forth in the
                       Guidelines;

                5.     any pertinent [Guideline] policy statements;

                6.     the need avoid unwarranted sentencing disparities among
                       defendants with similar records who have been found guilty
                       of similar conduct; and

                7.     the need to provide restitution to any victims of the offense



              TIME SERVED AND PROBATION IS SUFFICIENT BUT NOT GREATER THAN

               NECESSARY TO COMPLY WITH THE § 3553(A) SENTENCING FACTORS


       Ms. Casey urges time-served along with probation is just punishment for her role herein.

Probation and time-served herein will promote respect for the law considering her role, avoid

sentencing disparities for similarly situated defendants who played minor roles in like offenses,

and satisfy other sentencing purposes of § 3553(a) better than would a sentence suggested by the

guidelines.     Ms. Casey has only one (1) criminal history point stemming from a marijuana

possession conviction in 2010. Additionally, she performed exceptionally well under supervision

while on pre-trial release from May 20, 2019 to August 22, 2019, a period of ninety-four (94) days.


                                     Impressionable Young Woman


       Ms. Casey has always struggled with men. She never had a positive loving relationship

dating back to grade school. Every significant other has pimped, abused, or used her for his gain.

Her three children all have different fathers. Her marriage to Darnell Anderson (“Mr. Anderson”)

resulted in Ms. Casey being pimped out in Louisiana for his benefit. Mr. Anderson would threaten

and beat Ms. Casey until she slept with multiple men for money. He threatened her life and her



                                            - Page 3 of 6 -
Case 2:19-cr-20020-PKH Document 122                 Filed 12/23/19 Page 4 of 6 PageID #: 562



children’s lives on a daily basis. The marriage with Mr. Anderson lasted nine (9) months until she

built up the courage to leave and obtain an Order of Protection. This relationship left a sizable scar

on Ms. Casey.


       Ryan Miller (“Mr. Miller”), her ex-boyfriend and co-defendant herein, was no different.

Mr. Miller re-introduced Ms. Casey to methamphetamine (“meth”). She previously smoked meth

when she was younger but never became totally addicted. While dating Mr. Miller, Ms. Casey

was forced to shoot meth intravenously. She quickly caught up to the level of addictedness of Mr.

Miller. Mr. Miller needed Ms. Casey to be hooked on meth so he could control her on a daily

basis. Once she became fully addicted, Mr. Miller would withhold drugs from Ms. Casey in order

to have her do sexual favors and deliver drugs on his behalf. For approximately 1 year prior to her

arrest Ms. Casey was at Mr. Miller’s beck and call, daily.


                                    Redeeming Qualities of Ms. Casey


       Your Honor, I have met with Ms. Casey on approximately six (6) or seven (7) occasions

for a total of approximately twelve (12) hours. She is very disappointed in herself for putting her

children on the backburner and following Ryan Miller down this self-destructive path. She has

many redeeming qualities including but not limited to being a loving and caring mother. She is a

quality employee, and as the Court will see, friends, family and coworkers have written character

letters on her behalf. If released from custody, she has a job, and three young children waiting for

her at home which her parents are raising. I have no doubt she can, and will, stay clean and out of

legal trouble. It is clear to me that Ms. Casey deserves a second chance more than any federal

client I have ever represented.




                                            - Page 4 of 6 -
Case 2:19-cr-20020-PKH Document 122                 Filed 12/23/19 Page 5 of 6 PageID #: 563



                 Request for the Court to Apply the Stipulated Base Offense Level of 28


       Ms. Casey took responsibility for her behavior by entering a guilty plea herein. In fact, Ms.

Casey took ownership for her role from the first day we met. She has always been contrite and

remorseful and realizes her wrongs. She only blames herself for the situation she has placed herself

and her family in, however, I do believe a portion of the blame can be placed on her ex-husbands

and boyfriends. After spending a year into forced prostitution by her ex-husband Mr. Anderson,

to then becoming addicted to methamphetamine as a result of her relationship with co-defendant

Mr. Miller, Ms. Casey was placed at a major disadvantage compared to a typical mother. She

urges the Court to apply the stipulated base offense level of 28 instead of the pre-sentence reports

level of 31. If the 28 base offense level is applied as requested, her total offense level would be

lowered from 24 down to 21. Should the Court disagree with Ms. Casey’s argument for time

served and probation, Ms. Casey alternatively requests the Court vary downward from her total

offense level of 21, range 37-46 months. If the Court believes Ms. Casey deserves a more severe

punishment than time served and probation Ms. Casey urges that 1 year and 1 day would suffice

to meet the requirements of 3553(a).


                              Conclusion and Request for Specific Sentence


       Ms. Casey requests that after considering all the relevant factors, especially those listed in

18 U.S.C. §3553 (a), along with her lack of any serious criminal history, the Court grant her request

for a downward variance from the guideline range, and sentence her to time served and probation,

which she urges is sufficient, but not greater than necessary to reflect the seriousness of her

involvement in this offense, provide just punishment, adequate deterrence, and would provide

ample time for the United States to monitor Ms. Casey to ensure a straight and narrow path.



                                            - Page 5 of 6 -
Case 2:19-cr-20020-PKH Document 122                Filed 12/23/19 Page 6 of 6 PageID #: 564



                                                             Respectfully submitted,

                                                             Megan Casey

                                                      By:

                                                             /s/ James E. Moore, IV_______
                                                             James E. Moore, IV
                                                             PARKER LAW FIRM, PLLC
                                                             P.O. Box 10444
                                                             Fayetteville, AR 72703
                                                             (479) 445-6295 telephone
                                                             (888) 680-6414 facsimile
                                                             jay@justiceforarkansas.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of December 2019, I electronically filed the foregoing
with the Clerk of Court, causing the CM/ECF system to send electronic notification to the
following:

       Candace Taylor
       Assistant U.S. Attorney
       414 Parker Ave.
       Fort Smith, AR 72901
       Candace.Taylor@usdoj.gov
                                                             /s/ James E. Moore, IV___________
                                                             James E. Moore, IV




                                           - Page 6 of 6 -
